DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13, along with claims 3, 5-12, 14, 15, 18 and 19, dependent therefrom, are each objected to because of the following informalities:  the article “an” should be added before “OH group” in the listing of hydrophilic polymers.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 5 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 has been amended to define the hydrophilic component as comprising “at least one of” a group of polymers and the hydrophobic component as comprising “at least one of” a group of polymers.  Claims 3 and 5 then recite the hydrophilic and hydrophobic components, respectively, as comprising “at least one of” a group of polymers that includes some of the polymers previously claimed in independent claim 1 for each, as well as more specific polymers than broader claimed polymers of claim 1; for example, claim 1 recites the hydrophilic component as including “a polymer with OH group” and “a polyether” while claim 3 appears to possibly attempt to further define such as, for example, a polyvinyl alcohol and various glycols, while the hydrophobic component of claim 1 of polyhedral oligomeric silsesquioxane having fluorinated alkyl groups in claim 1 may be further defined in claim 5 as, for example, fluorohexyl polyhedral oligomeric silsesquioxane.  However, no direct correlation of such has been made within the claims, i.e., such as in claim 3, “wherein the hydrophilic component comprises the polymer with an OH group and wherein the polymer with the OH group comprises polyvinyl alcohol.”  Clarification is required in whether Applicant is indeed further limiting the hydrophilic and hydrophobic components previously claimed or if Applicant is possibly broadening the group of polymers form which the selection is made.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 109942052 A) in view of Fripp et al. (US 2019/0040714).
With respect to independent claim 1, Sun et al. discloses a hydrocarbon production system comprising a base pipe 1 and a separator having a body 2 with an inner surface defining a conduit 6, the inner surface being coated with a polymer blend 4 comprising a hydrophilic component and a hydrophobic component on a same surface 4, an inlet 9, a water outlet 14 positioned on a side wall of the body, and an oil outlet fluid coupled to the base pipe 1 (it is disclosed wherein oil phase from the top outlet pipeline discharges, thereby providing for an oil outlet coupled to the base pipe).
Sun et al. discloses wherein the polymer blend comprises a hydrophilic and hydrophobic component.  The reference, however, fails to disclose the specific material used as each.
Fripp et al. discloses hydrophobic and hydrophilic material used to alter the wettability of a flow control device used in a well wherein the surface thereof may be coated with the hydrophobic/hydrophilic material and/or a support structure such as particles coated therewith may be used, wherein suitable hydrophobic material is disclosed to include materials such as PTFE and suitable hydrophilic material is disclosed to include polymer oxides, polyacrylamide and polyethers ([0031]-[0034]).  As such, it would have been obvious to one having ordinary skill in the art to try PTFE as the hydrophobic material and polyethers as the hydrophilic material in the system of Sun et al. as such are known hydrophobic and hydrophilic media used in well fluid flow control devices and one having ordinary skill would thereby recognize the applicability thereof for use in the system of Sun et al..
With respect to dependent claim 3, Fripp et al. teaches the hydrophilic surfaces as noted above, wherein polymer oxide and polyethers are disclosed.  Although silent to more specifically reciting the instantly claimed polyvinyl alcohol and/or glycols, the Examiner hereby takes Official Notice in that it would have been obvious to one having ordinary skill in the art to use such as the polymer oxide or polyether since polyvinyl alcohol and polypropylene/polyethylene glycols are well established hydrophilic polymers in the art and would be obvious design choices for use as such when using a polymer oxide or polyether hydrophilic polymer (see rejection and motivation in claim 1, above).
With respect to dependent claim 5, Fripp et al. teaches PTFE (see rejection and motivation in claim 1, above).
With respect to dependent claim 6, Sun et al. discloses wherein the hydrophilic component and the hydrophobic component have a molar ratio as claimed (page 2, wherein the particle bed layer is made from a blend in a 1:3 ratio).
With respect to dependent claim 7, Sun et al. discloses a water pipe connected to the water outlet of the separator (page 2, wherein 14 is defined as the water phase outlet pipe).
With respect to dependent claim 9, Sun et al. discloses a first tubular member 9 connected to the inlet of the separator (page 2, wherein the inlet is connected to pipeline 9).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Fripp et al. as applied to claims 7 and 9, respectively, above, and further in view of Holderman (US 2015/0053417 – cited previously).
Sun et al. in view of Fripp et al. teaches the system as set forth above with respect to claims 7 and 9 wherein Sun et al. provides for a water pipe connected to the water outlet of the separator and a first tubular member connected to the inlet of the separator as claimed in each of claims 7 and 9.  The combination, however, is silent as to wherein the water pipe is coated with at least a polymer as claimed as well as wherein the first tubular member has an inner surface coated with a hydrophobic coating as claimed.  Holderman teaches a first tubular member connected that leads to a separator for separating a hydrocarbon and water containing fluid (44 and/or entryway along 61-66 that leads to separator 52) wherein such has an inner surface coated with a hydrophobic coating (see Fig. 5, 71; abstract, wherein it is disclosed at least one or more of the fluid inlets comprises a super hydrophobic surface) comprising at least one of the hydrophobic coatings as claimed ([0039], wherein at least fluoropolymers and ether monomers are suggested).  It is further suggested for inlets/outlets to include such coatings to alter the interfacial tension and thereby cause the fluid to move with more or less resistance across the surface, wherein hydrophobic coatings may be applied to reduce drag on aqueous fluids ([0037]-[0038]).  As such, it would have been obvious to one having ordinary skill in the art to include a coating such as a vinyl monomer or fluoropolymer on the water pipe or first tubular connected to the inlet of the separator as claimed in order to alter interfacial tension and allow the fluid to flow with less resistance therethrough.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15, 18 and 19 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0180440 discloses a well separation device that includes hydrophilic and hydrophobic surfaces therein wherein such are contacted simultaneously with the production fluid.  The surfaces, however, are separate and therefore the reference does not provide at least an inner surface being coated with a polymer blend comprising a hydrophilic component and a hydrophobic component on a same surface  as instantly claimed.
US 2012/0285680 discloses surfaces coated with a combination of hydrophilic and superhydrophobic surfaces that allow water to coalesce and then flow along a predefined channel.  The reference, however, fails to disclose such as providing for a separation device that includes the elements as instantly claimed.
With regard to the method claims, Sun et al., cited above, although providing for separation at off-shore well platforms, fails to provide for such as disposed in a well penetrating a subterranean formation, and, therefore, fails to disclose, teach and/or suggest the method as claimed, as well as the features of dependent claims 11 and 12, wherein the separator is disposed between a screen and a base pipe.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments to each of the independent claims.  The Examiner acknowledges Applicant’s amendments requiring the polymer blend be coated on the same inner surface and agrees Holderman fails to disclose, teach and/or suggest such.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/10/22